DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl (U.S. Patent Application Publication 2014/0260509 A1).
	Regarding claim 1, Pohl discloses an analysis method comprising:
	Analyzing a reference sample that contains a predetermined amount of a predetermined component (paragraph 0004: first calibrant) by an analysis device using a chromatograph (paragraph 0004: chromatographic separator) and obtaining a reference detection value (paragraph 0028: concentration A1) which is a detection value of the predetermined amount of the predetermined component detected by the analysis device;
	Calculating a judgment reference value which is a criterion for judging whether a concentration of a detection subject component (paragraph 0028: first or second analyte) in a measurement subject sample is equal to or larger than a reference concentration (paragraph 0028: concentration A2) or equal to or smaller than the reference concentration based on a ratio of the reference concentration to the predetermined amount of the predetermined component in the reference sample and the reference detection value (paragraph 0028: ratio A2:A1); and
	Analyzing the measurement subject sample by the analysis device and judging that the detection subject component with the concentration equal to or larger than the reference concentration has been detected in a case where a detection value exceeding the reference value is detected in a peak detection time zone corresponding to the detection subject component (paragraph 0028).
	Regarding claim 2, Pohl discloses wherein detection of the detection subject component or non-detection of the detection subject component in a peak detection time zone corresponding to the detection subject component is output (paragraph 0033).
	Regarding claims 3 and 4, Pohl discloses wherein the judgment reference value is calculated based on the reference detection value with use of a formula for calculating the judgment reference value based on the reference detection value and the reference concentration with respect to the detection subject component (paragraph 0033).
	Regarding claim 5, Pohl discloses wherein a plurality of the predetermined components are included in the reference sample, and the detection subject component is a same substance as one of the plurality of predetermined components (paragraph 0028).
	Regarding claim 6, Pohl discloses wherein the detection subject component is a substance different from the predetermined component included in the reference sample, and the judgment reference value is calculated based on the reference detection value of the predetermined component, the reference concentration of the detection subject component, and a relative response factor between the predetermined component and the detection subject component (paragraph 0029).
	Regarding claim 7, Pohl discloses wherein the detection value is a peak height value of a detection signal detected by the analysis device (paragraph 0027).
	Regarding claim 8, Pohl discloses wherein the detection value is an integrated value obtained by integration of detection signals detected by the analysis device in the peak detection time zone of the predetermined component or the detection subject component (paragraph 0028).
	Regarding claim 9, Pohl discloses wherein the analysis device includes a mass spectrometer in a rear part of the chromatograph, and an analysis of the reference sample and an analysis of the measurement subject are performed based on a detection signal detected by the mass spectrometer (paragraph 0052).
	Regarding claims 10 and 11, Pohl discloses wherein time information in regard to a point in time at which the analysis of the reference sample is performed is stored in a storage device, and whether a time equal to or larger than the predetermined period of time has elapsed since the analysis of the reference sample is judged based on the time information stored in the storage device (paragraph 0036).
	Claims 12 and 13 are drawn to a non-transitory computer readable medium containing instructions to perform the method of claims 1 and 6, and the same rejections apply mutatis mutandis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        21 October 2022